DETAILED ACTION
The Examiner acknowledges the amendments received 28 February 2022. Claims 1-14 are withdrawn; claim 22 is cancelled; new claims 27-40 are added; claims 15-21 and 23-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Newly submitted claims 27-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 15-26) and II (claims 27-34) are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as releasing dopamine in the brain of the patient.  See MPEP § 806.05(d).
Inventions I and III (claims 35-40) are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require treating addiction. The subcombination has separate utility such as treating addiction specifically.
Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has separate utility such as releasing GABA in the brain of the patient.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 27-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
In view of the amendments received 28 February 2022, the Examiner withdraws the rejection of claims 19-20 and 22-23 under 35 USC 112(b) or 35 USC 112, second paragraph.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 28 February 2022, with respect to the rejection(s) of claim(s) 15-26 under Grey have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of De Ridder.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 17-18 and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naritoku et al (U.S. 6,104,956) in view of De Ridder (U.S. 2006/0095088). Naritoku discloses (col. 23, line 23-col. 24, line 33) generating one or more electrical impulses; and transmitting the one or more electrical impulses to the one or more electrodes at or near a vagus nerve within the patient, wherein the one or more electrical impulses is sufficient to modulate the vagus nerve and release dopamine in a brain of the patient.
Naritoku discloses the claimed invention but does not explicitly disclose that the electrodes are positioned on the skin, and that the signal is sent transcutaneously; and that the method is treating addiction. De Ridder, however, discloses (par. 0094) TENS electrodes of the vagal nerve (par. 0093) to treat addiction (par. 0128). De Ridder and Naritoku both disclose transcutaneous vagus nerve stimulation including some external components (Naritoku col. 16, lines 12-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Naritoku’s dopamine release in response to vagus nerve stimulation with De Ridder’s transcutaneous stimulation in order to create a minimally invasive system for greater patient safety and comfort. It would also have been obvious to one of ordinary skill in the art at the time of the invention to modify Naritoku’s dopamine release with De Ridder’s addiction treatment since dopamine enhances nerve transmission along direct nerve pathways (par. 0165 of De Ridder) in order to facilitate treatment.
Regarding claim 17, Naritoku discloses (col. 23, line 23-col. 24, line 33) the one or more electrical impulses is sufficient to modulate activity of the vagus nerve to release one or more inhibitory neurotransmitters within the brain of the patient.
Regarding claim 18, Naritoku discloses (col. 23, line 23-col. 24, line 33) the one or more electrical impulses is sufficient to modulate activity of the vagus nerve to stimulate one or more dopamine- producing neurons in the brain of the patient.
Regarding claim 23, Naritoku discloses (col. 23, line 23-col. 24, line 33) the one or more electrical impulses is generated by further a signal generator, wherein the one or more electrical pulses comprises bursts of 2 to 20 pulses within each burst, wherein each burst has a frequency of about 5 Hz to about 100 Hz.
Regarding claim 24, Naritoku discloses (col. 23, line 23-col. 24, line 33) each burst of pulses comprises a burst period and a constant period, wherein each burst period and constant period together have a combined frequency from about 15 Hz to about 50 Hz, and, wherein the pulses alternate between a positive voltage and a negative voltage within each of the burst periods.
Regarding claim 25, Naritoku discloses (col. 23, line 23-col. 24, line 33) each pulse has a duration of about 20 to about 1000 microseconds.
Regarding claim 26, Naritoku discloses (col. 23, line 23-col. 24, line 33) generating zero pulses during the constant periods.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naritoku et al (U.S. 6,104,956) in view of De Ridder (U.S. 2006/0095088) and in further view of Grey et al (U.S. 5,397,338). Naritoku and De Ridder both disclose the claimed invention except for electrodes within a housing. Grey, however, discloses (Abstract; Figure 1) the electrodes (14) are within the housing (12). Naritoku, De Ridder, and Grey all disclose methods of stimulating nerves including some external components. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Naritoku’s dopamine release with De Ridder’s transcutaneous stimulation for treatment of addiction, and with Grey’s enclosed electrodes in order to provide a more compact device for in situ stimulation.

Allowable Subject Matter
Claim 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792